Citation Nr: 1205621	
Decision Date: 02/14/12    Archive Date: 02/23/12

DOCKET NO.  05-40 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for Heberden's node of the right middle finger, to include as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The Veteran had 20 years of active duty service, which included periods from October 1974 to November 1994.

This matter is again before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was previously remanded by the Board in November 2009 and in June 2011.


FINDINGS OF FACT

Heberden's node of the right middle finger was not manifested during service, is not causally related to service (to include any injury during service), and is not due to or aggravated by service-connected disability.


CONCLUSIONS OF LAW

1.  Heberden's node of the right middle finger was not incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).

2.  Heberden's node of the right middle finger is not proximately due to or caused by, or aggravated by, service-connected disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011).  This legislation provides, among other things, for notice and assistance to claimants under certain circumstances.  VA has issued final rules to amend adjudication regulations to implement the provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  The intended effect of the regulations is to establish clear guidelines consistent with the intent of Congress regarding the timing and the scope of assistance VA will provide to a claimant who files a substantially complete application for VA benefits, or who attempts to reopen a previously denied claim. 

Duty to Notify 

After reviewing the claims folder, the Board finds that the claimant has been notified of the applicable laws and regulations which set forth the necessary criteria for the benefits currently sought.  In a letter sent in January 2010, the claimant was informed of the information and evidence necessary to warrant entitlement to service connection.  Moreover, in this letter, the appellant was advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The Board notes that the August 2006 letter was sent to the appellant after the 2005 rating decision denying service connection.  However, the notice was followed by readjudication of the issue on appeal.  

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  In the instant case, the January 2010 VCAA letter gave notice of the types of evidence necessary to establish a disability rating and effective date for the disabilities on appeal. 

In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims and is not prejudiced by any technical notice deficiency in the course of his appeal.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  These facts notwithstanding, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

Duty to Assist 

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the law and regulations with respect to the claim on appeal.  The record as it stands includes sufficient competent evidence.  All available pertinent records, in-service, private, and VA, have been obtained.  The Veteran has been afforded VA examinations focused upon these claims on appeal.  The case was remanded to obtain an adequate medical opinion, and the opinion obtained is fully adequate.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to adjudicate the claim, and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant as relevant to the issue adjudicated herein.  

Analysis

The issue before the Board involves a claim of entitlement to service connection.  Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet.App. 439 (1995).

The Board observes at this point that there is no disagreement that the Veteran has a current right middle finger disability.  Medical reports of record, including the reports of April 2010 and July 2010 VA examinations include diagnoses of Heberden's node of the right middle finger.  

It appears that both direct and secondary service connection theories have been advanced in support of the claim of service connection for Heberden's node of the right middle finger.

With regard to a direct service connection theory, the Board noted in the June 2011 remand that the Veteran indicated in a February 2011 statement that the current right finger disability may be related to a November 1993 injury.  The representative reiterated this assertion in a May 2011 brief.  Service treatment records do include a November 12, 1992, record which references an infected toe, a sprained index finger of the right hand, and congestion.  The report includes the examiner's comments regarding the sinuses, ears, and left toe, but does not include any further reference to a finger injury.  The remainder of the service records is silent with regard to any complaints or clinical findings related to the right index finger.  There are no references to the right middle finger. 

Based on a review of the overall record, the Board finds that the preponderance of the evidence is against service connection for Heberden's node of the right middle finger.  There is no persuasive evidence that such disorder was manifested during service or for a number of years thereafter.  The Veteran did not report any such disorder during service, to include examinations in the early 1990's.  No such disorder was reported by service medical personnel at discharge examination in September 1994.  In fact, the Veteran did not include this disorder in a February 1995 claim for VA benefits although he listed a number of other disorders he believed warranted service connection.  This suggests that the Veteran himself did not believe that he had a Heberden's node of the right middle finger at that time.  A VA examination in 1995 (in connection with other claims) does not include any reference to a right middle finger problem.  To the extent that the Veteran may now be claiming that he suffered some injury to the right middle finger in connection with the November 1992 sprain of the right index finger, such an assertion is not credible give the fact that the contemporaneous records do not show that he complained of any right middle finger at that time.  The Board finds that there is no basis for finding direct service connection. 

The Board also notes here that pursuant to the most recent Board remand, the Veteran underwent another VA examination in July 2011.  This examiner stated that the Veteran reported a history of competitive bowling since age 16 and that the finger hurt when he bowled.  The Veteran reported that the node was probably there for 20 years.  The examiner commented that the type of strain (bowling) can cause such changes and that the node is not secondary to the service-connected knee or back disabilities.  The examiner further commented that the Heberden's node was not aggravated by the service-connected knee or back disabilities.  The Board notes that the examiner was apparently unable to locate the service treatment record documenting the right index finger injury.  However, the Board finds this does not render the opinion inadequate since the examiner did go on to comment that even if such record were produced that the injury was not to the middle finger, but the index finger.  The Board interprets this comment to mean that even if the record had been located, it would not have changed the examiner's opinion.  

The Board has also considered whether the Veteran's contentions regarding the service connected back and knees disabilities may have been advanced to suggest that he has a system-wide degenerative arthritis (as shown by the degenerative disorders of the back and knees) which also affects the right middle finger.  However, the July 2011 medical opinion weighs against such a finding.  The examiner discussed how Heberden's nodes were often described in relation to degenerative arthritis of the fingers, but pointed out that there were no signs of Heberden's nodes in any of the other fingers.

Based on the July 2011 opinion, the Board finds that the Heberden's node of the right middle finger is not proximately due to or caused by, the service-connected back and knee disabilities.  Further, the Board finds that the Heberden's node has not been aggravated by such service-connected disabilities.  

At this point the Board recognizes the Veteran's statement to the VA examiner that the Heberden's node was probably there for 20 years which would date the node to the early 1990's during service.  However, the Board finds this statement not credible as it is inconsistent with the service records and the early post-service records.  As discussed above, the Veteran did not report any middle finger problem at the time he reported his index finger injury, although it would be reasonable to believe he would have at the same time.  Service medical examiners did not note any such middle finger abnormality, nor did the Veteran include the Heberden's node at the time he filed a VA claim for other disorders shortly after his discharge from service. 

In sum, the Board finds that the preponderance of the evidence is against service connection for Heberden's node of the right middle finger under either a direct or a secondary theory.  


ORDER

The appeal is denied. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


